Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 1996, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal as untimely.
The Unemployment Insurance Appeal Board dismissed claimant’s application to reopen a decision of an Administrative Law Judge as untimely. Inasmuch as claimant failed to appeal the decision within the 20-day period set forth in Labor Law § 621 (1), we find no reason to disturb the Board’s decision (see, Matter of Braz [Hudacs], 211 AD2d 938).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.